PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/295,953
Filing Date: 7 Mar 2019
Appellant(s): Bradley Fixtures Corporation



__________________
Michael J. Gratz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The Appellant argues on pages 21 and 22, Section I. a. of the Brief in regards to the previous 35 U.S.C. § 103 rejection of claim 1 that there is no motivation to modify primary reference Rosko in view of Saadi and De Giacomoni since Rosko already discloses a tube retainer that can be removed without disassembly of a junction when a dispensing head is removed. 
	Claim 1 requires, inter alia:
a support plate unitary with a fixture main body, the support plate extending inwardly from an inner surface of the fixture main body
the support plate having a slot
a first fluid connector disposed within the slot
a second fluid connector detachably coupled to the first fluid connector
the second fluid connector disposed at a location surrounding a refill port

Rosko discloses a first fluid connector (Fig. 21: 362) detachably coupled to a second fluid connector (46) (¶ [0800]), the first fluid connector attached to a fixture main body (340) with screws (72).  To assemble or disassemble Rosko’s connector, the screws must be turned using a tool.
Rosko does NOT disclose a support plate (with a slot or otherwise) that is unitary with the fixture main body.
Rosko’s connectors block a refill port (408) when assembled and therefore are NOT disposed at a location surrounding the refill port.
Bem discloses a soap dispenser with fluid supply lines surrounding a refill port.
Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body.
De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate.
It would have been obvious to relocate the fluid connectors at a location surrounding and disposed outside a perimeter of and not co-axially aligned with the refill port to eliminate interference with the port and facilitate the refilling of the dispenser’s reservoir, as taught by Bem.
It would also have been obvious to borrow Saadi’s unitary support plate, extending inwardly from an inner surface of the fixture main body, modified with De Giacomoni’s slot, so that the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch (slot)” without “any need to disassemble the junction, thus facilitating assembly or repair.  (De Giacomoni: col. 1, lines 57-63)

The Appellant argues on pages 22 and 23, Section I. b. of the Brief that there is no reason to locate Saadi’s unitary support plate at any location other than the very bottom of the spout “with a threaded inlet opening.”   As explained in the Final Rejection of 22 September 2021, Rosko discloses bosses (Fig. 21: 373) unitary with the fixture main body (310) used to support the first fluid connector, using screws.  Saadi’s teaching would replace bosses with a unitary support plate, offset from the refill port, as modified by Bem.  It is not necessary for the plate to “be able to interact with the threading of the mounting shank.”

The Appellant argues on pages 25 and 26, Section II. a. of the Brief in regards to the previous 35 U.S.C. § 103 rejection of claim 17 that there was no analysis supporting the including of support plate of Bem in combination of the references.
Bem discloses a soap dispenser with fluid supply lines surrounding a refill port.  As explained on page 10, lines 4-9 in the Action of 22 September 2021, it would have been obvious to relocate the fluid connectors at a location surrounding and disposed outside a perimeter of and not co-axially aligned with the refill port to eliminate interference with the port and facilitate the refilling of the dispenser’s reservoir, as taught by Bem.

The Appellant argues on page 26, Section II. b. of the Brief in regards to the previous 35 U.S.C. § 103 rejection of claim 17 that there is was no stated reason for modifying Rosko and Bem with Saadi.
Claim 17 requires, inter alia:
a support plate unitary with a fixture main body, the support plate extending inwardly from an inner surface of the fixture main body
the support plate having a slot
a first fluid connector disposed within the slot
a second fluid connector detachably coupled to the first fluid connector
the second fluid connector disposed at a location surrounding a refill port

Rosko discloses a first fluid connector (Fig. 21: 362) detachably coupled to a second fluid connector (46) (¶ [0800]), the first fluid connector attached to a fixture main body (340) with screws (72).  To assemble or disassemble Rosko’s connector, the screws must be turned using a tool.
Rosko does NOT disclose a support plate (with a slot or otherwise) that is unitary with the fixture main body.
Rosko’s connectors block a refill port (408) when assembled and therefore are NOT disposed at a location surrounding the refill port.
Bem discloses a soap dispenser with fluid supply lines surrounding a refill port.
Saadi discloses a spout assembly with a fixture main body (10) with a unitary support plate (proximate 11) extending inward from an inner surface of the fixture main body.
De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate.
As explained on page 10 of the Action, it would have been obvious to relocate the fluid connectors at a location surrounding and disposed outside a perimeter of and not co-axially aligned with the refill port to eliminate interference with the port and facilitate the refilling of the dispenser’s reservoir, as taught by Bem.
As further explained on pages 10 and 11 of the Action, it would also have been obvious to borrow Saadi’s unitary support plate, extending inwardly from an inner surface of the fixture main body, modified with De Giacomoni’s slot, so that the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch (slot)” without “any need to disassemble the junction, thus facilitating assembly or repair.  (De Giacomoni: col. 1, lines 57-63)

The Appellant argues on pages 26 and 27, Section II. c. of the Brief that primary Rosko already provides the advantage De Giacomoni, however, this is not persuasive.
Rosko discloses a first fluid connector (Fig. 21: 362) detachably coupled to a second fluid connector (46) (¶ [0800]), the first fluid connector attached to a fixture main body (340) with screws (72).  To assemble or disassemble Rosko’s connector, the screws must be turned using a tool.
Rosko does NOT disclose a support plate (with a slot or otherwise) that is unitary with the fixture main body.
De Giacomoni discloses a fluid connector (100) disposed through a slot (5) in a support plate.
As explained on pages 10 and 11 of the Action, it would also have been obvious to borrow Saadi’s unitary support plate, extending inwardly from an inner surface of the fixture main body, modified with De Giacomoni’s slot, so that the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch (slot)” without “any need to disassemble the junction, thus facilitating assembly or repair.  (De Giacomoni: col. 1, lines 57-63)

The Appellant argues on pages 27 and 28, Section II. d. of the Brief that Rosko as modified by Bem does not result in the claimed support plate unitary with the main body and extending from an inner surface of the main body.
As explained in the Action, Bem is used to teach the benefit of relocating the fluid connectors outside a perimeter of the refill port and not co-axial with the port, to eliminate interference within the refill port, such as the supply line, and to facilitate the refilling of the reservoir by the user.
As explained in the Final Rejection of 22 September 2021, Rosko discloses bosses (Fig. 21: 373) unitary with the fixture main body (310) used to support the first fluid connector, using screws.  Saadi’s teaching would replace bosses with a unitary support plate, offset from the refill port, as modified by Bem.
Saadi is modified with De Giacomoni’s slot, so that the tubes connected to the fluid connectors “can be removed together with the junction member by passing the rigid tube through the notch (slot)” without “any need to disassemble the junction, thus facilitating assembly or repair.  (De Giacomoni: col. 1, lines 57-63)

The Appellant argues on pages 28 and 29, Section II. e. of the Brief that the cited art does not teach the translucent collar called for in claim 17.
This argument is not persuasive since primary reference Rosko discloses in Fig. 21 a translucent window (436) in collar (410).

The Appellant argues on pages 29 and 30, Section II. f. of the Brief that the cited art does not teach the upper and lower flanges called for in claim 17.
The combination, as modified by De Giacomoni, discloses a fluid connector (100) including a flange (Fig. 4a: 107) disposed on one side of a slot (5) in a support plate (1) and another flange (Fig. 5a: 104) on another side of the slot, each of the flanges sized larger than the slot to extend beyond the slot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753  
06/18/2022

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/18/2022



                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.